UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7484



In Re:   KELVIN ANDRE SPOTTS,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                      (CR-98-47, CA-00-647-3)


Submitted:   November 6, 2003          Decided:    November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin Andre Spotts petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 42 U.S.C.

§ 2255 (2000) motion.    He seeks an order from this court directing

the district court to act.    Our review of the docket sheet reveals

that the district court has denied the § 2255 motion and dismissed

the action after conducting a de novo review.   See United States v.

Spotts, No. CA-00-647-3 (S.D.W. Va. Sept. 30, 2003).    Because the

district court has recently decided Spotts’ case and addressed the

motions pending at the time of decision, we deny the mandamus

petition as moot.       Spotts has filed a premature petition for

rehearing and rehearing en banc. Because an opinion had not issued

prior to the filing of the petition, we deny the petition for

rehearing and rehearing en banc. We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2